Citation Nr: 1435065	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  07-38 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  Due to the location of the Veteran's residence, jurisdiction of the appeal is with the RO in Atlanta, Georgia.

In May 2011, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  In August 2011, the case was remanded to obtain the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and to obtain a medical opinion.  Review of the record indicates substantial compliance.  


FINDING OF FACT

The Veteran has bipolar disorder that is as likely as not aggravated by her service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder as secondary to the service-connected PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013); 38 C.F.R. § 3.310 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  During the pendency of this appeal, there was an amendment to the regulation pertaining to secondary service connection.  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the regulation in effect before the change, which favors the claimant.  

The Veteran's claim seeking service connection for PTSD and bipolar disorder was filed in 2004.  At a VA examination in September 2010, the Veteran was diagnosed with bipolar disorder as well as PTSD; current treatment records continue to show a diagnosis of bipolar disorder.  In an October 2010 rating decision, service connection for PTSD was granted.  

Medical opinions from a VA examiner were obtained in September 2011 and July 2012.  After reviewing the claims file, the examiner opined that it was more likely than not that the Veteran's bipolar disorder was aggravated by the service-connected PTSD.  The opinions were supported by thorough rationales that included discussing medical research as well as the Veteran's pertinent records.

The Veteran was afforded a VA examination in September 2012 by the same examiner who provided the positive opinions.  Following examination, the examiner opined that it was less likely than not that the Veteran's bipolar disorder was caused or aggravated by the service-connected PTSD.  Part of the rationale was that there was no baseline documentation to confirm that bipolar disorder was worsened beyond normal progression by the service-connected PTSD.

Based on a review of the evidence, the Board concludes that service connection for bipolar disorder is warranted.  The evidence shows that the Veteran currently has bipolar disorder.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that her bipolar disorder is secondary to her service-connected PTSD.

Of particular importance to the Board are the positive September 2011 and July 2012 opinions showing that the Veteran's service-connected PTSD aggravates her bipolar disorder.  The Board acknowledges the negative nexus opinion in September 2012.  However, part of the basis for such opinion was the fact that there was no baseline documentation to confirm that bipolar disorder was worsened beyond normal progression by the service-connected PTSD.  As discussed above, the Veteran's claim was filed in 2004, prior to the amendment regarding a claim based on aggravation of a non-service-connected disability by a service-connected one.  Since the regulation in effect at the time of the Veteran's claim did not require that the baseline be established, the Board concludes that a negative nexus opinion based, in part, on the absence of a baseline of level of disability has less probative value than the positive nexus opinions. 

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bipolar disorder is, therefore, granted.


ORDER

Entitlement to service connection for bipolar disorder as secondary to the service-connected PTSD is granted.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


